DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, claims 1-6 in the reply filed on 09/30/2022 is acknowledged. 
Claims 7-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2022.
The traversal is on the ground(s) that the it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because: 1) Applicant did not provide any reason why it should be no undue burden on the Examiner to consider all claims in the single application; and 2) Group I and Group II are related as process of making and product made which have different classification, and the process claims span multiple different classes/subclasses than the product claims.  Therefore, searching the divergent subject matter of Group I and II will involve different fields of search, which therefore impose serious burden to the Examiner.
The requirement is still deemed proper and is therefore made FINAL. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "each of the plurality of first yarn loops formed with a plurality of ground yarns" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  It is noted that all the drawings appear to show that each of the plurality of first yarn loops in the ground yarn layer formed with a single ground yarn.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, "is" appears to read "are".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation "each of the plurality of first yarn loops formed with a plurality of ground yarns".   However, the writing disclosure does not provide any detail or configuration how each of the plurality of first yarn loops is formed with a plurality of ground yarns.  It is noted that all the drawings appear to show that each of the plurality of first yarn loops in the ground yarn layer is formed with a single ground yarn.  There is a lack of written description for this limitation.  
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "each of the plurality of second yarn loops formed with at least one face yarn attached with the leather fibers", which renders the claim indefinite.  It is unclear whether "each of the plurality of second yarn loops" attached with the leather fibers, or "at least one face yarn" attached with the leather fibers.  For examination purposes, the examiner has interpreted that "at least one face yarn" attached with the leather fibers. 
Claim 2 recites the limitation "the face yarn", which renders the claim indefinite.  Claim 2 depends from claim 1 and claim 1 has set forth "at least one face yarn".  In a scenario of more than one face yarn, it is unclear which face yarn is being referred to.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the at least one face yarn".
	Claim 2 recites the limitation "wherein the face yarn includes a base yarn and a polyurethane (PU) layer which is wrapped around a surface of the base yarn and comprises the leather fibers", which renders the claim indefinite.   It is unclear whether "the face yarn" comprises the leather fibers, or "the polyurethane (PU) layer" comprises the leather fibers.  For examination purposes, the examiner has interpreted that "the polyurethane (PU) layer" comprises the leather fibers.
	Claim 4 recites the limitation "a side of the face yarn layer that is not connected to the ground yarn layer", which renders the claim indefinite.  Claim 4 depends from claim 1 and claim 4 has inherited all the claimed subject matter from claim 1.  Claim 1 has set forth "a face yarn layer, directly connected to the ground yarn layer through double knitting", which means that each side of the face yarn layer is connected to the ground yarn layer either directly or indirectly.  The limitation of Claim 4 appears to be conflicting with claim 1.  For examination purposes, the limitation has been construed to be "a side of the face yarn layer that is opposite to the ground yarn layer".
	Claim 5 recites the limitation "a side of the face yarn layer that is not connected to the ground yarn layer", which renders the claim indefinite.  Claim 5 depends from claim 1 and claim 5 has inherited all the claimed subject matter from claim 1.  Claim 1 has set forth "a face yarn layer, directly connected to the ground yarn layer through double knitting", which means that each side of the face yarn layer is connected to the ground yarn layer either directly or indirectly.  The limitation of claim 5 appears to be conflicting with claim 1.  For examination purposes, the limitation has been construed to be "a side of the face yarn layer that is opposite to the ground yarn layer".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Status of Claims
Claims 1-6 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of claim 1.  None of the prior art teaches a knitted fabric comprising a ground yarn layer including a plurality of first yarn loops, each of the plurality of first yarn loops formed with a plurality of ground yarns; and a face yarn layer directly connected to the ground yarn layer through double knitting, and the face yarn layer including a plurality of second yarn loops, each of the plurality of second yarn loops formed with at least one face yarn, wherein the at least one face yarn attached with the leather fibers, and a course ratio of the face yarn layer to the ground yarn layer is ranged between 1:1.25 and 1:4.
However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(a) and 35 USC 112(b), as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732